Citation Nr: 0634062	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 18, 2002, 
for entitlement to an increased level of special monthly 
compensation based on additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which granted the 
veteran's claim for entitlement to an increased rate of 
special monthly compensation (SMC) for a higher level of aid 
and attendance (AA) under 38 U.S.C.A. § 1114(r)(2), effective 
from July 18, 2002.  By further rating action in June 2003, 
the RO found that there had been clear and unmistakable error 
in its February 2003 action, but only as to its failure to 
provide correct coding for payment of SMC at the maximum rate 
for AA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As indicated above, a February 2003 RO decision granted an 
increased level of SMC under 38 U.S.C.A. § 1114(r)(2), 
thereby effectively terminating the appeal initiated by the 
veteran for such benefit.  The veteran was advised of this 
fact in writing by the RO in March 2003, when he was informed 
that the RO's February 2003 actions represented a full grant 
of benefits sought on appeal.  

A separate and distinct appeal was initiated by the veteran 
through entry of his notice of disagreement in July 2003 as 
to the effective date assigned by the RO in February 2003 
with respect to the increased level of SMC.  Unfortunately, 
however, the veteran was never advised, pursuant to 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), and 38 
C.F.R. § 3.159 (2006), of the evidence and information not of 
record that are necessary to substantiate his claim for an 
earlier effective date, as well as notice as to the division 
of responsibility between himself and VA in obtaining Federal 
and non-Federal records.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 110-112 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  Without such notice, the veteran is denied 
a "meaningful opportunity to participate effectively in the 
processing of his or her claim."  Mayfield, 19 Vet. App. at 
120-21.  The Secretary's failure to inform the appellant of 
what evidence is necessary to substantiate his claim is 
presumptively prejudicial.  Id. at 122.  Remand is therefore 
necessitated for corrective actions.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), the 
veteran must be notified what additional 
information and evidence are needed to 
substantiate his claim for entitlement to 
an effective date earlier than July 18, 
2002, to increased SMC based on the need 
for a greater level of AA under 
38 U.S.C.A. § 1114(r)(2), as well as any 
pertinent notice under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded. 

2.  Lastly, the veteran's claim for 
entitlement to an effective date earlier 
than July 18, 2002, to increased SMC 
based on the need for a greater level of 
AA under 38 U.S.C.A. § 1114(r)(2), must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


